09/23/2021
                   IN THE COURT OF APPEALS OF TENNESSEE
                                AT JACKSON
                                      August 19, 2021 Session

MASTERFIT MEDICAL SUPPLY v. SAMUEL BADA D/B/A PRIMECARE,
                 D/B/A NEW PRIMECARE

                     Appeal from the Circuit Court for Madison County
                         No. C-19-288        Kyle C. Atkins, Judge
                         ___________________________________

                                No. W2020-01709-COA-R3-CV
                            ___________________________________

This is an appeal from a trial court’s grant of summary judgment. In a dispute involving
unpaid invoices for medical supplies, the trial court ruled in favor of the appellee, finding
that the appellant was personally liable for the indebtedness. In so doing, the trial court
relied upon the unpaid invoices that were previously found to be admitted by the court
pursuant to Rule 36.01 of the Tennessee Rules of Civil Procedure after the appellant failed
to respond to the appellee’s request for admission. The appellant now appeals. Based on
the record on appeal, we affirm the trial court’s grant of summary judgment.

           Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                Affirmed and Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which KENNY ARMSTRONG
and CARMA DENNIS MCGEE, JJ., joined.

Bede Anyanwu, Jackson, Tennessee, for the appellant, Samuel Bada.

R. Bradley Sigler, Jackson, Tennessee, for the appellee, Masterfit Medical Supply.

                                      MEMORANDUM OPINION1




       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

               This Court, with the concurrence of all judges participating in the case, may affirm,
       reverse or modify the actions of the trial court by memorandum opinion when a formal
       opinion would have no precedential value. When a case is decided by memorandum
       opinion it shall be designated “MEMORANDUM OPINION”, shall not be published, and
       shall not be cited or relied on for any reason in any unrelated case.
                          BACKGROUND AND PROCEDURAL HISTORY

        This case concerns a dispute involving unpaid invoices for medical supplies dating
back several years. The appellant, Samuel Bada, is a physician who practices at two
separate clinics in Hardeman County, Tennessee, operating as PrimeCare Clinic, PLLC
and New PrimeCare Clinics Inc.2 According to tax records, starting in 2015, Dr. Bada
became 100% owner of the clinics. Between 2016 and 2017, the clinics incurred unpaid
indebtedness in the amount of $36,131.69 for the purchase of medical supplies from
Masterfit Medical Supply (“Masterfit”). Masterfit eventually brought suit against Dr. Bada
to compel payment of the unpaid invoices in the General Sessions Court of Madison
County. After Masterfit prevailed in the General Sessions Court, Dr. Bada appealed the
judgment to the Circuit Court of Madison County. While on appeal in the Circuit Court,
the parties participated in discovery, including the service of interrogatories, a request for
production of documents, and a request for admission by Masterfit on Dr. Bada. On March
16, 2020, Masterfit filed a “Motion to Compel Discovery and/or for Sanctions,” in which
it alleged that Dr. Bada had failed to appear for his deposition, failed to answer
interrogatories, failed to respond to a request for admission,3 and failed to produce
documents. In an order dated April 28, 2020, the trial court directed Dr. Bada to appear
for his deposition, to respond to the interrogatories submitted by Masterfit, and to respond
to the request for production of documents through his counsel. In this same order, the
trial court also deemed admitted the unanswered request for admission regarding the
cumulative unpaid invoices from Masterfit in the sum of $36,131.69 as a result of Dr.
Bada’s failure to comply with the requirements of Rule 36.01 of the Tennessee Rules of
Civil Procedure. Specifically, the trial court found that “[t]he cumulative unpaid invoices
from Masterfit Medical Supply to Prime Care Clinic are admitted in the total amount of
$36,131.69 due to [Dr. Bada’s] answer not complying with the requirements of TRCP
36.01.” Relying on the admission, on June 29, 2020, Masterfit filed a motion for summary
judgment pursuant to Rule 56 of the Tennessee Rules of Civil Procedure. While Dr. Bada
responded to Masterfit’s motion for summary judgment, he never filed a motion seeking
to withdraw the admission regarding the unpaid invoices. By order dated September 11,
2020, the trial court granted summary judgment in favor of Masterfit, finding there to be
no genuine dispute as to any material fact and that Masterfit was entitled to judgment as a
matter of law as to the unpaid invoices, stating as follows: “Samuel Bada d/b/a Primecare
and d/b/a New Primecare is personally liable for the debts invoiced to Primecare and/or
New Prime Care . . . due to him being the sole owner/operator of said clinic during all
pertinent times.” On September 17, 2020, Dr. Bada filed a motion to vacate the order
granting summary judgment. The trial court entered an order dated November 30, 2020,

        2
          Prime Care Clinic, PLLC was administratively dissolved by the State of Tennessee on March 9,
2007, and has remained administratively dissolved since that date. New PrimeCare Clinics Inc. was
administratively dissolved by the State of Tennessee on August 21, 2006, and has remained administratively
dissolved since that date.
        3
          Based upon our review of the record, there was only a single request for admission which involved
the unpaid invoices.
                                                   -2-
denying Dr. Bada’s motion to vacate. Dr. Bada thereafter appealed to this Court.

                                    ISSUES PRESENTED

       As we perceive it, the issues Dr. Bada raises on appeal are as follows, slightly
restated:

       1. Whether the trial court erred in treating the unpaid invoices as an admitted fact.
       2. Whether the matter should have been resolved on the merits.

                                  STANDARD OF REVIEW

        A grant of summary judgment is a matter of law and we review it de novo, without
a presumption of correctness. Rye v. Women’s Care Ctr. Of Memphis, MPLLC, 477
S.W.3d 235, 250 (Tenn. 2015). “Summary judgment is appropriate when ‘the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the affidavits,
if any, show that there is no genuine issue as to any material fact and that the moving party
is entitled to a judgment as a matter of law.’” Id. (quoting Tenn. R. Civ. P. 56.04). “A
disputed fact presents a genuine issue if ‘a reasonable jury could legitimately resolve that
fact in favor of one side or the other.’” State ex rel. Slatery v. HRC Med. Ctrs., Inc., 603
S.W.3d 1, 17 (Tenn. Ct. App. 2019) (quoting Perkins v. Metro. Gov’t of Nashville, 380
S.W.3d 73, 80 (Tenn. 2012)). As part of our summary judgment review, “we make a fresh
determination of whether the requirements of Rule 56 of the Tennessee Rules of Civil
Procedure have been satisfied.” Id.

                                        DISCUSSION

   Whether the Trial Court Erred in Treating the Unpaid Invoices as an Admitted Fact

       In the proceedings below, the trial court found that Dr. Bada had failed to respond
to Masterfit’s request for admission concerning the unpaid invoices from Masterfit.
Specifically, the trial court found that “[t]he cumulative unpaid invoices from Masterfit
Medical Supply to [Dr. Bada] are admitted in the total amount of $36,131.69 due to [Dr.
Bada’s] answer not complying with the requirements of TRCP 36.01.” Rule 36.01 of the
Tennessee Rules of Civil Procedure states, in pertinent part:

               A party may serve upon any other party a written request for the
       admission, for the purposes of the pending action only, of the truth of any
       matters within the scope of Rule 26.02 set forth in the request that relate to
       (a) facts, the application of law to fact, or opinions about either; and (b) the
       genuineness of any described documents.

       ....
                                            -3-
              Each matter of which an admission is requested shall be separately set
       forth. The matter is admitted unless, within 30 days after service of the
       request, or within such shorter or longer time as the court may allow,
       the party to whom the request is directed serves upon the party
       requesting the admission a written answer or objection addressed to the
       matter, signed by the party or by the party’s attorney, but unless the court
       shortens the time, a defendant shall not be required to serve answers or
       objections before the expiration of 45 days after service of the summons and
       complaint upon the defendant.

Tenn. R. Civ. P. 36.01 (emphasis added). Pursuant to Rule 36.02, “[a]ny matter admitted
under this rule is conclusively established unless the court on motion permits withdrawal
or amendment of the admission.” Tenn. R. Civ. P. 36.02.

       Masterfit had previously sent Dr. Bada a request for admission concerning the
unpaid invoices. When Dr. Bada failed to respond, pursuant to Rule 36.01, the trial court
deemed the request for admission to be admitted. As a result of this admission, the trial
court found there to be $36,131.69 in unpaid invoices for which Dr. Bada was liable.4 At
no point did Dr. Bada file a motion under Rule 36.02 to have the admission withdrawn or
amended. Moreover, in neither his response to Masterfit’s motion for summary judgment,
nor in his motion to vacate the grant of summary judgment, did he ever request that his
admission be amended or withdrawn.

       Dr. Bada’s argument on appeal fails to address the plain requirements of Rule 36.02,
which clearly states that “[a]ny matter admitted under this rule is conclusively established
unless the court on motion permits withdrawal or amendment of the admission.” Tenn.
R. Civ. P. 36.02 (emphasis added). Based on our review of the record, no motion was ever
made pursuant to Rule 36.02 to withdraw or amend Dr. Bada’s admission concerning the
invoices. Although Dr. Bada asserts that no such motion is required and attempts to rely
on cases stemming from other jurisdictions and federal case law in support of this
contention, we do not find those cases to be persuasive with regard to the case now before
us. Moreover, we are not convinced the present set of facts warrant a deviation from the

       4
           The trial court again noted this in its grant of summary judgment in favor of Masterfit, stating:

               Initially the Court notes that in an order dated April 28, 2020 styled “Order on
       Status Conference and Order Granting Motion to Compel Discovery and/or for Sanctions
       filed by Plaintiff Masterfit Medical Supply” this Court in paragraph C of that order as
       sanctions for [Dr. Bada’s] failure to complete discovery and/or due to violations of
       T.R.C.P. 36.01[,] order[ed] and found that the amount $36,131.69 of cumulative unpaid
       invoices are admitted as being genuine, due and outstanding unpaid invoices to Primecare
       and/or New Primecare.


                                                     -4-
plain language provided in the rules. Rule 36.02 clearly states that such admissions may
be amended or withdrawn by the trial court “on motion.” See Tenn. R. Civ. P. 36.02.5 Here,
no such motion was ever filed on behalf of Dr. Bada, and we conclude that the trial court
did not err in deeming the admission admitted pursuant to Rule 36.01 concerning the
unpaid invoices. See also Neely v. Velsicol Chem. Corp., 906 S.W.2d 915, 917–18 (Tenn.
Ct. App. 1995) (“The record does not indicate that Neely moved to withdraw or amend the
admissions. As a result, we find them to conclusively establish that Neely’s alleged injuries
are not due to any act of negligence or breach of warranty by Velsicol. Therefore, we find
that no genuine issue of material facts exist[sic] for a jury to determine.”).

                  Whether the Case Should Have Been Resolved on the Merits

        Dr. Bada’s second issue on appeal concerns whether the trial court should “hear the
merits of the case.” Specifically, Dr. Bada contends that the trial court’s grant of summary
judgment “without consideration of the evidence” is “tantamount to erosion of the spirit of
justice in this state.” We do not find merit in Dr. Bada’s contention in this regard.

        We note that, despite Dr. Bada’s argument on appeal, summary judgment does in
fact involve the merits of a particular matter. As we stated previously, summary judgment
“is appropriate when ‘the pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show that there is no genuine issue
as to any material fact and that the moving party is entitled to a judgment as a matter of
law.’” Rye, 477 S.W.3d at 250 (quoting Tenn. R. Civ. P. 56.04). Thus, “[w]hen a court
determines, consistent with the standards in Tennessee Rule 56, that no genuine issue of
material fact exists and grants summary judgment, the case has been decided on the
merits.” Id. at 262. Here, the trial court found that “after review of the statement of material
facts filed by [Masterfit], the exhibits and statements of counsel there is no genuine issue
as to any material fact and that Plaintiff Masterfit Medical Supply is entitled to a judgment
as a matter of law.” Based on our review of the record, we conclude that the trial court did
in fact decide the present matter on the merits in granting summary judgment in favor of
Masterfit. Therefore, we also reject Dr. Bada’s argument in this regard and affirm the trial
court’s order.




       5
           Rule 7.02 of the Tennessee Rules of Civil Procedure provides, in pertinent part:

       (1) An application to the court for an order shall be by motion which, unless made during
           a hearing or trial, shall be made in writing[.]

       Tenn. R. Civ. P. 7.02(1) (emphasis added).
                                                    -5-
                                        CONCLUSION

       Based on the foregoing, we affirm the trial court’s grant of summary judgment in
favor of Masterfit.


                                                   s/ Arnold B. Goldin
                                                 ARNOLD B. GOLDIN, JUDGE




                                         -6-